DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Please see Interview Summary of February 24, 2022 regarding the examiner’s attempts to proceed with compact prosecution, and comply with the applicant’s request for an Examiner’s Amendment if applicable.  No reply was received upon multiple calls and a voicemail.  

Election/Restrictions
Newly submitted claims 6 and 7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims (1-5) are classified in F24F 13/0209 and the new claims (6 and 7) are classified in B21D 39/02.  The process of the new claims could be used to form perpendicular male and female seams, not parallel ones as claimed in the original invention.  Furthermore, different search terms and classification groups would be needed to search these two different groups; which creates a serious search burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6 and 7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 5 is objected to because of the following informalities: “the material” should more correctly read “the bendable material” for clarity.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 are allowed.
Claim 5 is objected to, but would be allowable if rewritten to remove the claim objection. 
The following is an examiner’s statement of reasons for allowance and indicating allowable subject: the closest prior art to the instantly claimed sheet of bendable material is Siegwart (DE 14352854 B1, machine translation), originally of record from the non-final rejection dated November 22, 2019.  Siegwart teaches a bendable metal strip material formed into ventilation ducts (claim 1; FIG. 1; [0010]; duct body) with a leading end, trailing end and side edges extending between the leading edge and the trailing edge (FIG. 1; [0010]); lead and trailing notches indented into the side edge at intervals that extend to an inward edge (FIG. 1; [0010]; claim 4, reference character 17), where the side edge strips bend around a bend line and a bend line defines from the side bend line to the side edge (FIG. 1; [0017], claim 4, bend line is reference character 9 and notches 17 extend to this side edge (9) in figure 1), and intermediate/lateral notches (four are shown, claims requires two of each) indented into the side edges to the side bend line between the lead and trail notches (FIG. 1; [0015]; intermediate/lateral notches are reference character 7 and shown extending to the side bend line 9 between leading and trailing notches 17) and a cut slots past the bend line (9) toward the center of the sheet past notches (17) (7) (FIG. 1; [0017], see examiner added encircled “A” where the cut slot is and “B” where the notch is), the notches 17 form half the cutouts (female), and it is formed into a squared body (claim 1; FIG. 5; [0010]; [0012]; duct body).

    PNG
    media_image1.png
    439
    240
    media_image1.png
    Greyscale
(lower right corner of FIG. 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Siegwart does not teach or suggest, alone or in combination with the prior art, wherein said leading end defines a male seam portion, and said trailing end defines a female seam portion, said female seam portion capturing said male seam portion when said leading end and said trailing end are joined together…and said male and female seam portions are formed parallel to said leading end and said trailing end.

Response to Arguments
Applicant’s arguments, filed February 02, 2022, with respect to the rejections have been fully considered and are persuasive.  The rejections of November 02, 2021 has been withdrawn. Specifically, applicant’s arguments that the seams of Siegwart do not “capture” each other as required by a male/female seam joining to create the duct body, as required by the claims, is persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/K.A.C./Examiner, Art Unit 1784   
                                                                                                                                                                                                  


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784